Citation Nr: 0401090	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the appellant had previously submitted a 
claim of service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, in May 1989, and that 
this was denied by the RO in May 1994.  In particular, it was 
found that the available scientific and medical evidence did 
not support the conclusion that diabetes mellitus was 
associated with herbicide exposure.  That decision was not 
appealed, and it became final.

In November 2000, the appellant submitted another claim for 
service connection for diabetes mellitus, secondary to Agent 
Orange exposure.  

At the time of the 1994 rating decision, entitlement to 
service connection for a specific disorder on a presumptive 
basis, based upon exposure to Agent Orange in service, was 
not available.  See 38 C.F.R. §§ 3.307 and 3.309 (1994).  
Since the 1994 rating decision, the pertinent regulations 
have undergone multiple substantive changes leading to the 
current regulations, which allow for service connection for 
Type II diabetes mellitus on a presumptive basis due to Agent 
Orange exposure for certain veterans who served in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2003).

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the applicant's later claim, asserting rights that 
did not exist at the time of the prior claim, is necessarily 
a different claim.  See Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991); see also Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Thus, the appellant's current claim of service connection for 
Type II diabetes mellitus, as secondary to Agent Orange 
exposure, shall be treated as a claim separate and distinct 
from the claim filed in May 1989 and denied in May 1994.  As 
a result, the issue of new and material evidence has no 
bearing on this particular case.

REMAND

It is contended by and on behalf of the veteran that service 
connection is warranted for diabetes mellitus on the basis 
that it is causally linked to the veteran's exposure to 
herbicides while on active duty in Vietnam.  The 
representative argues that a remand for further development 
of the claims is warranted.  The Board agrees.

In May 2001 VA published a final rule amending 38 C.F.R. § 
3.309 (e).  See 66 Fed. Reg. 23,166 (2001).  The change 
became effective on July 9, 2001.  The purpose of the 
amendment was to add Type II diabetes mellitus as a 
presumptive disease for service connection due to exposure to 
Agent Orange in service.  As discussed above, the veteran's 
current claim for service connection for diabetes is a new 
claim, because an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  Spencer v. Brown, supra.

A review of the record in this case shows diagnoses of both 
Type I and Type II diabetes mellitus.  The record also 
reflects that the veteran was accorded a general medical 
examination in order to determine which type of diabetes was 
present.  The examination revealed a diagnosis of Type I 
diabetes.  Thereafter, the veteran submitted a private 
medical statement with a diagnosis of diabetes mellitus, Type 
II.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In light of the conflicting medical evidence on 
file, the veteran's claim of service connection for a 
disability due to in-service exposure to Agent Orange in 
Vietnam is remanded for a medical opinion as to the correct 
diagnosis.  

Therefore, the matter on appeal is remanded for the following 
action:

1.  The veteran should be requested to 
identify all health care providers, VA 
and non-VA, who have examined and/or 
treated him for diabetes mellitus since 
December 2002.  All records, which are 
not duplicative of evidence already 
received, should be obtained and 
associated with the claims file.

2.  The RO should afford the veteran a 
thorough endocrinology/diabetes 
examination (not just a general medical 
examination) by a physician who is 
knowledgeable in diagnosing and  treating 
diabetes mellitus.  The claims folder, to 
include this Remand, must be made 
available to and reviewed by the 
examiner.  After reviewing the file, 
examining the veteran, and affording the 
veteran any indicated 
diagnostic/laboratory studies, the 
examiner should describe the status of 
the veteran's diabetes mellitus, i.e., 
whether he has Type I or Type II diabetes 
mellitus.  The examiner should site to 
specific evidence of record in support of 
his/her conclusions.  Any additional 
examinations or studies deemed necessary 
by the examiner must be undertaken.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


